Title: To Thomas Jefferson from William Wirt, 20 July 1823
From: Wirt, William
To: Jefferson, Thomas


Dear Sir,
Washington.
July 20. 1823.
This will be handed to you by Mr Benj. Lincoln Lear whom I had the pleasure, some time past, to recommend to you as qualified to fulfil your wishes with regard to Genl Kosciusko’s will. A further acquaintance with Mr. Lear has confirmed the favorable opinion I then expressed of him. He is one of the most correct, amiable, inteligent and respectable of our young gentlemen: and I am sure you will excuse him for availing himself of the pretext of Koscuisko’s affair, to gratify the strong desire he feels to pay his personal respects to you.With best prayers for the continuance of your health, permit me to renew the assurance of my respect & devotion.Wm Wirt